Citation Nr: 0407717	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  02-08 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder.

2.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus, Type II.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Regional Office (RO) that granted service connection for PTSD 
and for diabetes mellitus, Type II, evaluated as 30 percent 
disabling and 20 percent disabling, respectively.  The 
veteran disagreed with the ratings assigned for each of these 
disabilities.  This case was previously before the Board in 
June 2003, at which time it was remanded.  As the requested 
development has been accomplished, the case is again before 
the Board for final appellate consideration.

The issue of entitlement to an initial evaluation in excess 
of 20 percent for diabetes mellitus, Type II, is REMANDED to 
the RO via the Appeals Management Center in Washington, D.C.  
The Department of Veterans Affairs (VA) will notify you if 
further action is required on your part.  

In statements on clinical evaluation, the veteran appears to 
raise the issue of entitlement to a total rating for 
compensation purposes based on individual unemployability.  
Such issue is not inextricably intertwined with the issue on 
appeal, and is referred to the RO for appropriate action.


FINDING OF FACT

The veteran's PTSD is manifested by anxiety and nightmares, 
and is mild in severity.


CONCLUSION OF LAW

An initial evaluation in excess of 30 percent for PTSD is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000).  See 
38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  In this regard, 
VA will inform the veteran of which information and evidence, 
if any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
VA will also request that the veteran provide any evidence in 
his possession that pertains to the claim.  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  VCAA, § 3(a), 114 Stat. 
2096, 2097-98 (2000).  See 38 U.S.C.A. § 5103A.

The Board notes that the issues on appeal were first raised 
in a notice of disagreement submitted in response to the VA's 
notice of its decision on claims for service connection.  
Under 38 U.S.C. § 5103(a), the VA, upon receipt of a complete 
or substantially complete application, must notify the 
claimant of the information and evidence necessary to 
substantiate the claim for benefits.  However, in this case 
the issue on appeal did not stem from an application for 
benefits, it stemmed from a notice of disagreement as to the 
disability evaluations assigned by a VA rating decision.  
Under 38 U.S.C. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take development or 
review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by grant of the benefits 
sought or withdrawal of the notice of disagreement.  If, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  See VAOPGCPREC 8-03.

The Board notes that the September 2001 rating decision, the 
statement of the case (SOC), and letters sent to the veteran, 
informed him of the information and evidence needed to 
substantiate his increased rating claims.  The SOC informed 
the veteran of the criteria for evaluating the disabilities 
at issue.  In light of the above, further development in this 
regard would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify.

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as reports of post 
service VA medical treatment.  The veteran has been afforded 
the opportunity for a personal hearing on appeal.  The Board 
has carefully reviewed the veteran's statements and concludes 
that he has not identified any additional pertinent evidence 
not already of record.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claims.  Essentially, 
all available evidence that could substantiate the claim has 
been obtained.  There is no indication in the file that there 
are additional relevant records that have not yet been 
obtained.  Accordingly, the Board will adjudicate this claim 
based on the current evidence of record.

Factual background

The veteran's discharge certificate shows that he served in 
Vietnam, that his military occupational specialty was light 
weapons infantryman and that among the medals he received was 
the Combat Infantryman Badge.  Service connection has been 
established for PTSD, effective from July 5, 2000.

A VA psychology consultation in July 2000 shows that the 
veteran complained of chronic anger outbursts, combat related 
nightmares, trouble with relationships and social isolation 
and difficulty sustaining employment.  He denied that he had 
ever been treated previously for a psychiatric disability.  
He elaborated on his current symptoms as including frequent 
intrusive thoughts of combat experiences, avoidance of 
crowded public places, "down" mood with occasional crying 
spells, anhedonia, emotional blunting, irritability, 
hypervigilance, exaggerated startle response, and impaired 
concentration and memory.  

On mental status evaluation, the veteran was alert and 
oriented times three.  His mood was mildly anxious with 
appropriate affect.  His affect became noticeably blunted 
when discussing traumatic details of Vietnam.  The veteran 
displayed some mild nervous psychomotor agitation.  Speech 
was regular in rate and rhythm, except when discussing 
trauma.  He was coherent, goal oriented and displayed no 
signs of thought disorder or psychosis.  He denied suicidal 
or homicidal ideation.  His judgment was intact and his 
insight limited.  He did not appear to have a good 
understanding of the relation of his apparent symptoms.  He 
appeared to be in denial over the extent of his drinking.  
The examiner concluded that the veteran met the criteria for 
PTSD.  

A VA social survey was conducted in June 2001.  It was noted 
that the veteran was constantly frightened by his consistent 
and recurring nightmares of his war experiences.

A VA psychiatric examination was conducted in June 2001.  The 
examiner noted that the claims folder was not available for 
review, but the VA Medical Center electronic file was 
reviewed.  The veteran related that he had never been able to 
hold a job, and that he had been in constant trouble with 
supervisors.  He described a long history of nightmares, and 
problems with relationships.  He also reported intrusive 
thoughts.  He stated that he was quite moody and that he had 
crying spells when alone, three to four times a week.  He 
indicated that he had occasional suicidal thoughts, but had 
made no attempts.  He also noted that his sleep and appetite 
were poor.  He maintained that he had intrusive thoughts on a 
daily basis.  They were reportedly precipitated by loud 
noises or there might be self-initiated.  He denied 
flashbacks.  He also claimed he had a very strong startle 
reaction.  He denied having any close friends, and that his 
activities included being alone and watching television.  

On examination, the veteran was oriented to time, place, 
person and was cognizant for the reason for the interview.  
He was logical, coherent and not tangential or 
circumstantial.  His voice was well modulated.  He was 
responsive, but not spontaneous.  The veteran showed definite 
increase in tension when talking about Vietnam and a slight 
blocking of speech at the same time.  Otherwise, no blocking 
of speech was noted, or dysphasia.  He made good eye contact.  
He appeared pleasant and cooperative.  His affect was normal 
and he laughed easily.  There was no tearing when talking 
about Vietnam.  No hallucinations, delusions or psychosis was 
present.  No major depression was present.  Some anxiety was 
noted.  The veteran had a fine, purposeful tremor.  There was 
no abnormal startle reaction to ambient noise.  The veteran 
appeared to be of low average intelligence.  Abstraction 
ability was poor.  Judgment was normal.  Attention and 
concentration, and recent and remote memory were intact, and 
the veteran was able to follow simple directions.  The Axis I 
diagnoses were PTSD and alcohol dependency.  The Global 
Assessment of Functioning score was 55, and the examiner 
stated that if only PTSD were considered, it would be 65.  He 
also noted that the effects of PTSD seemed to be relatively 
mild at the time of the examination.

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for PTSD, the Board must 
evaluate the relevant evidence since the effective date of 
the award; it may assign separate ratings for separate 
periods of time based on facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

General Rating Formula for Psychoneurotic Disorders:                     
      Occupational and social impairment with reduced 
reliability                  	  50%   
      and productivity due to such symptoms as: flattened 
affect; 
      circumstantial, circumlocutory, or stereotyped speech; 
panic
      attacks more than once a week; difficulty in 
understanding
      complex commands; impairment of short- and long-term 
      memory (e.g. retention of only highly learned material,
      forgetting to complete tasks); impaired judgment; 
impaired
      abstract thinking; disturbances of motivation and mood;
      difficulty in establishing effective work and social 
      relationships.
                       
      Occupational and social impairment with occasional                              
	30%   
      decrease in work efficiency and intermittent periods of
      inability to perform occupational tasks (although 
generally
      functioning satisfactorily, with routine behavior, 
self-care,
      and conversation normal), due to such symptoms as:


      depressed mood, anxiety, suspiciousness, panic attacks
      (weekly or less often), chronic sleep impairment, mild
      memory loss (such as forgetting names, directions, 
recent events).   

38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board acknowledges that the VA psychiatric examination 
conducted in June 2001 demonstrated that the veteran's 
symptoms include anxiety and nightmares, there was no 
indication of any impairment in his memory or judgment.  He 
did not mention any panic attacks.  He was not depressed.  
The symptoms required for a higher rating have not been 
documented by the evidence of record.  The Board points out 
that his speech was logical and coherent, and he was fully 
oriented.  The evidence in support of the veteran's claim for 
an increased rating for PTSD consists exclusively of the 
veteran's allegations regarding the severity of his 
psychiatric disability.  In contrast, the medical findings on 
examination establish that PTSD is not more than mild in 
severity.  The Board concludes, therefore, that the 
preponderance of the evidence is against the claim for an 
increased rating for PTSD.  


ORDER

An initial rating in excess of 30 percent for PTSD is denied.


REMAND

The veteran also asserts that a higher rating should be 
assigned for diabetes mellitus.  A review of the record 
discloses that the veteran has not been afforded an 
examination by the VA to evaluate the severity of diabetes.  
The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Under 38 C.F.R. § 3.326(a) (2003), a VA examination will be 
authorized where there is a possibility of a valid claim.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for diabetes mellitus 
since 1999.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, and which have not 
already been associated with the claims 
folder.

2.  The veteran should then be afforded a 
VA examination by a specialist in 
endocrinology, if available, to determine 
the nature and extent of his diabetes 
mellitus.  All symptoms associated with 
diabetes should be specified.  All 
necessary tests should be performed.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



